Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-15 are allowed 
3.	Independent claims 1 and 15 claim a display unit having a display panel and a support member supporting the display panel; a plurality of attaching members arranged on the support member; and a base plate opposing a back surface of the support member. The base plate includes a first opening part and a second opening part. The first opening part has an opening through which a fastening member passes, the fastening member fastening the base plate with a first attaching member. The second opening part has an opening into which a protruding part is inserted, the protruding part being provided to a second attaching member, the opening is larger than the protruding part as viewed from a protruding direction of the protruding part, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Fujikawa et al., US Patent Application (20100065695), hereinafter “Fujikawa” and Sung US Patent Application (20190141848), hereinafter “Sung”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 15: “1. An image display device, comprising: a display unit including: a display panel that displays an image on a front surface of the display panel, and a support member opposing a back surface of the display panel and supporting the display panel; a plurality of attaching members on the support member; and a base plate opposing a back surface of the support member, wherein the base plate includes: a first opening part including an opening through which a fastening member passes, the fastening member fastening the base plate with a first attaching member that is one of the plurality of attaching members; and a second opening part including an opening into which a protruding part is inserted, the protruding part being provided to a second attaching member that is another one of the plurality of attaching members, the opening of the second opening part being larger than the protruding part as viewed from a protruding direction of the protruding part, and when the first attaching member supports the display unit, the inserting of the protruding part of the second attaching member into the opening larger than the protruding part as viewed from the protruding direction prevents the second attaching member from receiving load of the display unit”.
In regards to claims 1 and 15 the representative prior art is Fujikawa and Sung. Fujikawa discloses a support stand includes a stand neck and a stand base. The stand neck includes a base part that is formed at a lower end portion of the stand neck and a plurality of hook tabs that is formed on a side face of the base part and extends downward relative to a top face of the base part. Each of the hook tabs has an engagement prong. The stand base includes a receiving portion that receives the base part of the stand neck within the receiving portion and a plurality of engagement tabs that is formed on a side face of the receiving portion and extends downward relative to a top face of the stand base. Each of the engagement prongs of the hook tabs of the stand neck is engaged from below with respective one of the engagement tabs of the stand base.
Sung discloses a computer system includes an electronic display; a display stand that supports the electronic display, the display stand having a bottom plate for placement of the stand on a selected location and having a vertical section extending from the bottom plate; an electronic computer device including a housing, wherein a mounting wall is fixed to the housing; and a mounting bracket fixedly connected to the mounting wall of the electronic computer device such that an overlapping part of 
In regards to claims 1 and 15 Fujikawa and Sung, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically when the first attaching member supports the display unit, the inserting of the protruding part of the second attaching member into the opening larger than the protruding part as viewed from the protruding direction prevents the second attaching member from receiving load of the display unit” of the claimed invention.  Claims 2-14 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694